Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 5, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Discharged from his position as a paint mixer for a commercial printing firm, claimant’s application for unemployment insurance benefits was denied by the Board on the ground that he was terminated for misconduct. We reject claimant’s contention that this determination is not supported by substantial evidence.
The evidence adduced at the fact-finding hearing revealed that claimant, without his supervisors’ permission or knowledge, removed confidential ink formulas from the workplace and indicated to another employee that he intended to utilize these formulas for his own benefit, i.e., to gain employment with a competing company. A finding of misconduct for the purposes of the Unemployment Insurance Law will be sustained if a claimant’s actions are detrimental to the employer’s interest (see, Matter of Bernet [Hartnett], 165 AD2d 957, 958). There being substantial evidence in this case to support the Board’s determination that claimant’s actions were indeed detrimental to his employer’s interest and constituted misconduct, he was properly disqualified from receiving unemployment insurance benefits.
We have reviewed claimant’s remaining contentions, including his arguments that he was denied due process, that the Administrative Law Judge was biased and that the transcript is inadequate, and find them to be lacking in merit.
Cardona, P. J., Mikoll, Casey, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.